     Case 3:20-cv-00340-MMD-WGC Document 9 Filed 10/29/20 Page 1 of 1



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                   ***

6     MICHAEL JOSEPH PITKIN,                              Case No. 3:20-cv-00340-MMD-WGC

7                                     Plaintiff,
             v.                                                         ORDER
8
      CHARLES G. KRASNER, et al.,
9
                                  Defendants.
10

11          Pro se Plaintiff Michael Joseph Pitkin brought this action under 42 U.S.C. § 1983.

12   (ECF No. 1-1.) In a prior order, the Court dismissed Plaintiff’s Complaint, but granted

13   Plaintiff leave to file an amended complaint within 30 days. (ECF No. 7.) The Court

14   explicitly stated in that order that, “if Plaintiff fails to file an amended complaint within 30

15   days, the Court will dismiss this case with prejudice.” (Id. at 3.) More than 30 days have

16   elapsed, but Plaintiff has not filed an amended complaint. “Pursuant to Federal Rule of

17   Civil Procedure 41(b), the district court may dismiss an action for failure to comply with

18   any order of the court.” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992); see also

19   id. at 1260-63 (affirming dismissal for failure to comply with an order requiring amendment

20   of complaint). And as a function of that power in this case, the Court will dismiss Plaintiff’s

21   case with prejudice because Plaintiff has not filed an amended complaint within the time

22   provided by the Court, despite the Court’s order that he must.

23          It is therefore ordered that this case is dismissed with prejudice.

24          The Clerk of Court is directed to enter judgment accordingly and close this case.

25          DATED THIS 29th Day of October 2020.

26
27
                                                   MIRANDA M. DU
28                                                 CHIEF UNITED STATES DISTRICT JUDGE
